Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [HTML E-Mail Format] [Reconstructed for SEC EDGAR Filing Purposes] From: "John Marchaesi" [E-Mail Address Concealed for Privacy Concerns] To: "Randolph S. Hudson" [E-Mail Address Concealed for Privacy Concerns] Cc: "Michael T. Studer, CPA, P.C." [E-Mail Address Concealed for Privacy Concerns] Sent: Wednesday, July 12, 2006 6:00 PM Randy, Regrettably, I cannot continue compiling the financial information for Cartoon and the other affiliated/associated entities. I have an extreme workload that does not afford me the time to focus on it and get the work done in a reasonable timeframe. I will revise and complete Q3 '05 for Cartoon, but I would suggest that you pick up the Q4 information and find someone who can turn it around faster. When complete I will provide you a final bill for my services. Sincerely, John J. Marchaesi, CPA
